MEMORANDUM **
Concepcion Chavez-Rodriguez appeals from the 37-month sentence imposed following his guilty-plea conviction for harboring illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss the appeal.
*560Chavez-Rodriguez contends that the appeal waiver in his plea agreement does not preclude this appeal because he could not reasonably foresee the sentencing enhancements applied by the district court. Chavez-Rodriguez does not contend that the waiver was not knowing and voluntary. We conclude that the appeal waiver is valid and enforceable and that it precludes this appeal. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.